Citation Nr: 1750762	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in June 2012, October 2014, and January 2017.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2017, the Board remanded this matter in order to obtain outstanding relevant VA treatment records, including all audiograms associated with the Veteran's CPRS records from December 2008 to the present.  While the CPRS records have been associated with the record, the Board finds that they require further interpretation by a qualified VA examiner.  In particular, the Board notes that several numbers are recorded under the section for speech discrimination scores and it is unclear which number is the appropriate one to use for rating purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion from an appropriate VA examiner assessing the CPRS records.  The AOJ should provide the VA examiner with a complete copy of the Veteran's claims file to include this remand order and the CPRS records.  The VA examiner is asked to follow the following directives:
(a) Please review the CPRS records including audiograms and audiometric data in the Veteran's claims file.  

(b) For each test in the record, please identify the speech recognition scores obtained using Maryland CNC Test standards by test date that are appropriate to use for rating purposes under the guidelines for conducting compensation and pension examinations, and explain why such scores are the appropriate to use for rating purposes.  

2. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




